Case 1:20-cr-00143-TSE Document 317 Filed 05/06/21 Page 1 of 2 PageID# 5553




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division


UNITED STATES OF AMERICA,
                                                     Case No. 1:20-cr-00143
       v.                                            The Honorable Judge Ellis

ZACKARY ELLIS SANDERS,                               Pretrial Conference: May 7, 2021
                                                     Trial: July 12, 2021
                             Defendant.
                                                     HEARING REQUESTED


                                 NOTICE OF HEARING

      A Hearing on the underlying motion is requested, and Mr. Sanders asks that it be set on

May 28, 2021.

                                           Respectfully submitted,

                                           ZACKARY ELLIS SANDERS
                                           By Counsel

                                           Respectfully submitted,

                                                      /s/
                                           Nina J. Ginsberg (#19472)
                                           Zachary Deubler (#90669)
                                           DiMuroGinsberg, P.C.
                                           1101 King Street, Suite 610
                                           Alexandria, VA 22314
                                           Telephone: (703) 684-4333
                                           Facsimile: (703) 548-3181
                                           Email: nginsberg@dimuro.com
                                           Email: zdeubler@dimuro.com

                                                      /s/
                                           Jonathan Jeffress (#42884)
                                           Jade Chong-Smith (admitted pro hac vice)
                                           KaiserDillon PLLC
                                           1099 Fourteenth St., N.W.; 8th Floor—West
                                           Washington, D.C. 20005
                                           Telephone: (202) 683-6150
Case 1:20-cr-00143-TSE Document 317 Filed 05/06/21 Page 2 of 2 PageID# 5554




                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                              Counsel for Defendant Zackary Ellis Sanders

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May 2021, the foregoing was served electronically
on counsel of record through the U.S. District Court for the Eastern District of Virginia Electronic
Document Filing System (ECF) and the document is available on the ECF system.

                                              /s/ Jonathan Jeffress
                                              Jonathan Jeffress




                                                 2
